Nichols, J.
1. The court overruled the defendants’ renewed general demurrer to the petition as amended, seeking recovery of an agreed commission for procuring certain lumber business for the defendants, and this judgment, unexcepted to, established as the law of the case that the petition as then amended stated a cause of action. Allen v. City of Atlanta, 86 Ga. App. 476 (71 S. E. 2d 871); Darling Stores Corp. v. Beatus, 197 Ga. 125 (28 S. E. 2d 124); Equitable Mfg. Co. v. Hill-Atkinson Co., 17 Ga. App. 494 (2) (87 S. E. 715); Central of Ga. Ry. Co. v. Waldo, 6 Ga. App. 840 (65 S. E. 1098).
2. By a subsequent amendment, the plaintiff alleged that the parties were engaged in the business of buying and selling lumber for themselves and as agents for others; this amendment did not change the case as alleged, or alter the defendants’ alleged liability, so as to reopen the whole case to demurrer. Central of Ga. Ry. Co. v. Waldo, 6 Ga. App. 840, supra; Code § 81-1312. Accordingly, the court did not err in overruling the defendants’ general demurrer to the petition as finally amended.

Judgment ajjirmed.


Felton, C. J., and Quillian, J., concur.